People v Watson (2015 NY Slip Op 01826)





People v Watson


2015 NY Slip Op 01826


Decided on March 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2012-07180
 (Ind. No. 3246-10)

[*1]The People of the State of New York, respondent, 
vRobert Watson III, appellant. Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.


Thomas J. Spota, District Attorney, Riverhead, N.Y. (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County (Cohen, J.), imposed September 28, 2011.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 267; People v Lopez, 6 NY3d 248, 256-257) and, thus, does not preclude review of his claim that his sentence was excessive. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
There is no relief that this Court can afford the defendant in connection with his request for a so-called "violent felony override" (see People v Lynch, 121 AD3d 717). While the defendant's conviction of vehicular manslaughter in the first degree (Penal Law § 125.13) appears to render him ineligible for the temporary release program at issue (see 7 NYCRR 1900.4[c][2][ii]), "[i]t is for [the Department of Corrections and Community Supervision], and not the court or the district attorney, to determine whether conviction under a particular section and subdivision disqualifies an inmate from eligibility" (People v Lynch, 121 AD3d at 718; see generally 7 NYCRR 1900.4).
ENG, P.J., BALKIN, DICKERSON, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court